                Case 3:21-cr-00121-JD Document 27 Filed 04/16/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ERIC CHENG (CABN 274118)
   FRANK J. RIEBLI (CABN 221152)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Eric.Cheng@usdoj.gov
             Frank.Riebli@usdoj.gov
 9
     Attorneys for United States of America
10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                        )   CASE NO. CR 21-121 JD
                                                      )
15           Plaintiff,                               )   STIPULATION AND [PROPOSED] ORDER
                                                      )
16      v.                                            )   SETTING BRIEFING AND HEARING SCHEDULE
                                                      )   FOR GOVERNMENT’S MOTION TO REVOKE
17   SIMON SAGE YBARRA,                               )   RELEASE
                                                      )
18           Defendant.                               )
                                                      )
19

20           On April 12, 2021, the government moved to revoke the order releasing Simon Sage YBARRA
21 on bond pending trial or resolution in this case. See Dkt #12. The Court asked that the government

22 confer with YBARRA’s counsel and propose a briefing schedule for that motion. The parties are

23 informed that the first opportunity to have the matter heard is May 10, 2021 at 11:00 a.m. Therefore, the

24 parties recommend the following briefing and hearing schedule:

25           YBARRA will file his opposition on or before Wednesday, April 28, 2021; and
26           The government will file a reply, if any, on or before Tuesday, May 4, 2021.
27           The parties request that the Court add the matter to its calendar for hearing on Monday, May 10,
28 2021 at 11:00 a.m.

     REQUEST FOR STAY OF RELEASE ORDER               1
     CR 21-121 JD
               Case 3:21-cr-00121-JD Document 27 Filed 04/16/21 Page 2 of 2




 1          YBARRA is out of custody.

 2 DATED: April 15, 2021                                         Respectfully submitted,

 3                                                               STEPHANIE M. HINDS
                                                                 Acting United States Attorney
 4
                                                                 ______/s/_________________
 5                                                               ERIC CHENG
                                                                 FRANK J. RIEBLI
 6                                                               Assistant United States Attorneys
 7

 8                                                               __/s/ Frank Riebli w/ permission__
                                                                 MARTIN SABELLI
 9                                                               Attorney for Simon Sage Ybarra
10

11

12                                               [PROPOSED] ORDER

13          For the reasons set forth above, the Court orders the following: the defendant shall file his

14 opposition to the government’s motion to revoke, Docket #12, on or before Wednesday, April 28, 2021;

15 the government shall file its reply, if any, on or before Tuesday, May 4, 2021. The Court will hear the

16 matter on May 10, 2021 at 11:00 a.m.

17 IT IS SO ORDERED.
                 16
18 Dated: April _____, 2021                                      ______________________________
                                                                 HON. JAMES DONATO
19                                                               United States District Judge
20

21

22

23

24

25

26

27

28

     REQUEST FOR STAY OF RELEASE ORDER               2
     CR 21-121 JD
